MEMORANDUM OPINION
NIX, Presiding Judge:
 This is an original proceeding in which the petitioner seeks a writ of mandamus directing the Warden to credit his time served with some number of days spent in the Oklahoma County jail, prior to being received at the penitentiary. However, petitioner states in his petition that he was charged with “Possession of Narcotics, After Former Conviction of a Felony”. This Court has held repeatedly that the statute states that only inmates serving their first terms are allowed credits for their jail time. See, Stiles v. Page, Okl.Cr.App., 424 P.2d 96; and, Finin v. Page, Okl.Cr.App., 432 P.2d 991, handed down this date.
The writ is accordingly denied.
BUSSEY and BRETT, JJ., concur.